DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second divider” and “third fluid chamber” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21-23, the recitations “wherein the tubing system includes a tube extending between a first end attached to the first port of the bag and a second, free end configured to be coupled to a fluid inlet port of an ablation device during use of the kit” (claim 21), “a fluid flow indicator connector assembly interconnected along the tube between the first end of the tube and the second, free end of the tube, the fluid flow indicator connector assembly having a first port fluidly connected to a first portion of the tube and a second port fluidly connected to a second portion of the tube such that the first and second portions of the tube are fluidly coupled to each other via the fluid flow indicator connector assembly” (claim 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22-23, the recitations “a fluid flow indicator connector assembly interconnected along the tube between the first end of the tube and the second, free end of the tube, the fluid flow indicator connector assembly having a first port fluidly connected to a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kaveckis (US20140276792) in view of Scott (US20060293734) and Nauseda (US20070079649) and Larson (US20140276740). 
	Regarding claim 1, Kaveckis teaches a kit for use with a recirculating cooling system, comprising: a collapsible bag (“cartridge” – 28; Fig. 4 & “bag” & resilient body - ¶[0082]) including a first wall (see right wall of “cartridge” – 28; Fig. 4), a second wall (see left wall of “cartridge” – 28; Fig. 4) opposite the first wall, and a side wall (front wall of “cartridge” - 28; Fig. 
Kaveckis does not teach the bag further including a first divider attached to the side wall within the reservoir and a second divider spaced from the first divider and attached to the side wall within the reservoir, the first and second dividers dividing the reservoir into a first fluid chamber between the first wall and the first divider, a second fluid chamber between the second divider and the second wall, and a third fluid chamber between the first and second dividers, the first fluid chamber in fluid communication with the first port and during use of the kit containing fluid having a temperature lower than a temperature of fluid contained in the second and third fluid chambers, the second fluid chamber in fluid communication with the second port and during use of the kit containing fluid having a temperature higher than a temperature of fluid contained in the first and third chambers, a portion of each of the first and second dividers being at least semi-permeable to permit fluid to flow between the first fluid chamber the second fluid chamber, and the third fluid chamber, the first  and second dividers preventing fluid from flowing directly from the second port to the first port.
Scott teaches the including a divider (“air trap” – 685; Fig. 11B & “semi permeable membrane” - ¶[0154]) attached to the side wall within the reservoir, which divides the reservoir into a first fluid chamber (see chamber on side of “air trap" – 685 with "barb” - 455; 
Nauseda teaches (Fig. 6A) a first divider (64) attached to the side wall within the reservoir (52) and a second divider (68) spaced from the first divider and attached to the side wall within the reservoir, the first and second dividers dividing the reservoir into a first fluid chamber (chamber above 64) between the first wall and the first divider, a second fluid chamber (chamber below 68) between the second divider and the second wall, and a third fluid chamber (chamber between 64 & 68) between the first and second dividers, a portion of each of the first and second dividers being at least semi-permeable (membranes - ¶[0002]) to permit fluid to flow between the first fluid chamber, the second fluid chamber, and the third fluid chamber, the first  and second dividers preventing fluid from flowing directly from the second port to the first port.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaveckis to include the semi permeable membrane of Scott and to provide two of such membranes, as taught by Nauseda, in order to provide means to trap air bubbles entrained in the circuit before entering the pump 
	Kaveckis further teaches a fluid source (22; Fig. 4), however, does not teach the walls and ports are configured such that the first wall, the second wall being opposite the first wall, and a side wall between the first wall and the second wall, the first wall, the second wall and the side wall defining the reservoir configured to retain a fluid therein, the first port defined through the first wall, the second port defined through the side wall or the second wall; and a third port defined through the second wall, the third port configured to connect between a fluid source and the reservoir to fill the reservoir with a fluid from the fluid source.
	Larson, directed to a recirculating cooling system for an energy delivery device, teaches (see annotated Figure 1 of Larson below, hereinafter Fig. A) the first wall (Fig. A), the second wall (Fig. A) being opposite the first wall, and a side wall (Fig. A) between the first wall and the second wall, the first wall, the second wall and the side wall defining the reservoir configured to retain a fluid therein, the first port (Fig. A) defined through the first wall, the second port (Fig. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaveckis to include the fluid source, and associated connection configuration of Larson,  in order to promote homogenization of the fluid temperature within the cooling system (¶[0028]).
	
    PNG
    media_image1.png
    857
    884
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 1 of Larson
	
Regarding claim 2, Kaveckis discloses the limitations of claim 1, and Kaveckis further teaches a tubing system (“lines” – 14 & 16; Fig. 4) configured to couple to the first port and the second port to permit the reservoir to be in fluid communication with a medical device (“treatment system” – 17; Fig. 1 & “positionable in a patient” - ¶[0061]), a portion of the tubing system configured to engage a pump (“pump” – 30; Fig. 1) configured to draw a fluid from the reservoir through the first port, pressurize and feed a fluid through the medical device, and pump a fluid through the second port, wherein the bag and the tubing system in combination are collapsible.
Regarding claim 3, Kaveckis teaches the limitations of claim 1, and Kaveckis further teaches the tubing system further includes a first tube formed with the first port and a second tube (“lines” – 14; Fig. 4) formed with the second port, and is silent to the first tube is integrally formed with the first port, and the second tube is integrally formed with the second port.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first tube is integrally formed with the first port, and the second tube is integrally formed with the second port, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B).
Regarding claim 6, Kaveckis teaches the limitations of claim 1, and Larson further teaches wherein the third port includes a non-vented spike (101; Fig. 1). 

Regarding claim 21, Kaveckis teaches the limitations of claim 1, and Kaveckis further teaches the tubing system (14) includes a tube extending between a first end attached to the first port (see port in “cartridge” – 28 via left “line” – 14; Fig. 4) of the bag and a second, free end configured to be coupled to a fluid inlet port (see inlet to “treatment system” – Fig. 1) of an ablation device during use of the kit.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaveckis (US20140276792) in view of Scott (US20060293734), Nauseda (US20070079649) and Larson (US20140276740) and in further view of Baust (US20150282858).
Regarding claim 8, Kaveckis teaches the limitations of claim 2, and Kaveckis does not teach a temperature sensor disposed on the bag.
	Baust teaches a temperature sensor disposed on the reservoir (“temperature sensor“ – 120” & “reservoir” – 106; Fig. 2), in order to facilitate control of the heat transfer fluid to a desired temperature (¶[0034]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaveckis to include the temperature sensor of Baust to the bag of Kaveckis, in order to facilitate control of the heat transfer fluid to a desired temperature (¶[0034]).

Regarding claim 10, Kaveckis teaches the limitations of claim 8, and Baust further teaches wherein the temperature sensor is disposed on the bag between the first port and the second port (“temperature sensor“ – 120” & “reservoir” – 106; Fig. 2).
Claims 8, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaveckis (US20140276792) in view of Scott (US20060293734), Nauseda (US20070079649)  and Larson (US20140276740) and in further view of Neilson (US6007571).
Regarding claim 8, Kaveckis teaches the limitations of claim 1, and Kaveckis does not teach a temperature sensor disposed on the bag or the tubing system.
Neilson teaches a temperatures sensor disposed on the tubing system ("coolant-sensor interface module" - 104; Fig. 10 & “temperature” – Col. 6, lines 15-25), in order to quickly control the temperature of the liquid coolant to the medical device to a desired temperature (Col. 12, lines 10-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaveckis to include the temperature sensor of Neilson, in order to quickly control the temperature of the liquid coolant to the medical device to a desired temperature (Col. 12, lines 10-35).
Regarding claim 11, Kaveckis teaches the limitations of claim 1, and Kaveckis does not teach a fluid flow rate indicator configured to be in fluid communication with the tubing system.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaveckis to include the temperature sensor of Neilson, in order to quickly control the flow rate of the liquid coolant to the medical device to a desired level (Col. 12, lines 10-35).
Regarding claim 15, Kaveckis teaches the limitations of claim 1, and Kaveckis does not teach wherein at least a portion of the tubing system extends into the reservoir of the bag through at least one of the first or second ports.
Neilson teaches wherein at least a portion of the tubing system extends into the reservoir of the bag through at least one of the first or second ports (via “tubular insets” – 158 & 159; Fig. 7), in order to provide a configuration of simple design and manufacture (Col. 9, lines 20-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaveckis to include the tubular insets of Neilson, in order to provide a configuration of simple design and manufacture (Col. 9, lines 20-35).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaveckis (US20140276792) in view of Scott (US20060293734), Nauseda (US20070079649)  and Larson (US20140276740) and in further view of  King (US799603).

the fluid flow indicator connector assembly includes a central portion fluidly coupled between the first and second ports of the fluid flow indicator connector assembly and having a flow indicator that during use of the kit provides indicia of properties of flow of fluid from the first port of the bag through the tube and the fluid flow indicator connector assembly.
King teaches a fluid flow indicator connector assembly (Fig. 1-2) interconnected along the tube (tubing – Page 1, lines 80-85) between the first end of the tube and the second, free end of the tube, the fluid flow indicator connector assembly having a first port (a1) fluidly connected to a first portion of the tube and a second port (a2) fluidly connected to a second portion of the tube such that the first and second portions of the tube are fluidly coupled to each other via the fluid flow indicator connector assembly; the fluid flow indicator connector assembly includes a central portion (casing C) fluidly coupled between the first and second ports of the fluid flow indicator connector assembly and having a flow indicator (vane E) that during use of the kit provides indicia of properties (motion) of flow of fluid from the first port of the bag through the tube and the fluid flow indicator connector assembly, in order to provide a visual indicator for the coolant circulation system between, for example, the coolant storage 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaveckis to include the flow motion indicator assembly of King, in order to provide a visual indicator for the coolant circulation system, such that a user can ascertain at a glance whether the coolant properly circulating (Page 1, lines 25-40).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-11, 15, and 21-23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763